Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 4/21/2021 has overcome the technical deficiencies and the prior art rejection. Claims 2-11 are allowed because the prior art of record fails to disclose that:
-a second differential transmission line comprising the switches and having a first end having a fifth connection a sixth connection; and a second end having a seventh connection and an eighth connection as combined in claim 2.
-at least one differential transmission line having a total delay of three quarters of a period of an operating frequency of the circuit, having a first side having a ninth connection and a tenth connection, and having a second side having an eleventh connection and a twelfth connection, wherein the ninth connection is connected to the second side of the first switch, the tenth connection is connected to the second side of the fourth switch, the eleventh  connection is connected to the second side of the fifth switch, and the twelfth connection is connected to the second side of the eighth switch and combined in claims 3-6.	

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842